DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4, 11, 14, 16, and 19 are amended.
Claims 24-32 are new.
Claims 3, 5-8, 13, 15, 18, and 20-23 are canceled.
Claims 1-2, 4, 9-12, 14, 16-17, 19, and 24-32 are pending.

Response to Remarks
35 U.S.C. § 112
Applicant’s amendments have overcome this ground of rejection.  Accordingly, this ground of rejection is withdrawn.

35 U.S.C. § 101
Applicant’s amendments to the claims have overcome this ground of rejection.  Specifically, the generating fingerprints for the first content item and a first reference content item operation fails to recite a Mathematical Concept, a Mental Process, or Certain Methods of Organizing Human Activities.  In other words, it is an additional element.  Further, this element, in combination with the remaining claim elements, recites a practical application as the claim as a whole uses a judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Accordingly, this ground of rejection is withdrawn.

35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 1-2, 4, 9-12, 14, 16-17, 19, and 24-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on March 11, 2022, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 11, 14, 16, 18, 24-25, 27-28, and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2009/0144325 to Chastagnol et al. in view of U.S. Patent Pub. No. 2012/0173441 to LaRosa et al., NPL “How YouTube is Fixing Its Most Controversial Feature” (herainfter, “Content ID”) (published September 13, 2016), and U.S. Patent Pub. No. 2003/0236679 to Galves et al.
Per Claim 1: 
A computer-implemented method comprising: (see Chastagnol at Abstract: A system, method and various software tools enable a video hosting website to automatically identified unlicensed audio content in video files uploaded by users, and initiate a process by which the user can replace the unlicensed content with licensed audio content.)
receiving, by a computing system, a first content item uploaded by a first user to a content provider and made available to a geographic region; (see Chastagnol at ¶ 21: Users of the clients 170 and browser 171 can upload content (which can include, for example, video, audio, or a combination of video and audio) to site 100 via network 180.)
generating, by the computing system, fingerprints, associated with a time domain or a frequency domain, of the first content item and a first reference content item for which first content ownership information is available, the first content ownership information indicating that the first reference content item is associated with a first content owner for the geographic region; (see Chastagnol at ¶ 25: The content identification system 131 employs an audio fingerprint on the audio portion of the video file. The audio fingerprint is based on analysis of spectral content of the audio file (e.g., frequency, amplitude, phase, etc.). A suitable content identification system for processing audio fingerprints is available from Audible Magic Corporation, of Los Gatos, Calif. A fingerprint database 132 is maintained that contains the fingerprints of licensed content from known content providers. The fingerprint database 132 can contain fingerprints provided by directly by the content owners, generated by the provider of the content identification, or generated internally by the video hosting website 100 using the appropriate analysis tools.)
performing, by the computing system, a digital processing technique based on the generated fingerprints to determine whether the first content item matches to a threshold degree the first reference content item; (see Chastagnol at ¶ 26: If the fingerprint of the audio content of the video file does match a known fingerprint, then the automatic audio replacement process is initiated.)
determining, by the computing system, that the first content item matches to the threshold degree the first reference content item based on the digital processing techniques; (see Chastagnol at ¶ 24: The rights management system is one means for processing the video file to determine whether the audio content of the video file is an unauthorized use of a content owner's licensed content. In one embodiment, the rights management system 130 uses two types of identification processes to make this determination. First, the rights management system 130 generates a hash (e.g., MD5, SHA-n, etc.) of the video file itself, to produce a file signature. This signature (or hash code) is compared with an existing collection of file signature of known licensed content. In this embodiment, the licensed content would be audio files from music labels, publishes, independent artists, or the like. The file signature can correspond to any licensed content, including content that is available on the site 100 as well as content that is not available on the site, but only through other channels. This feature allows the system 130 to identify unlicensed audio content, regardless of its availability within the site 100. If the file signature matches the signature of a licensed content file, then is it is determined that audio content is unlicensed, and hence an infringement of the content owner's rights in the licensed content file.)
determining, by the computing system, that the first user is a known content publisher for which second content ownership information is maintained by the content provider, wherein the second content ownership information includes at least a scope of rights owned by the known content publisher for the geographic region; (see Chastagnol at ¶ 21: An uploaded content file is associated with the uploading user, and so the user's account record is updated in the user database 150 as needed.)
subsequent to the determining that the first user is the known content publisher having the scope of rights for the geographic region, providing, by the computing system, at least one electronic notification to the first user and the first content owner about a potential conflict over rights in the first content item; and (see Chastagnol at ¶ 27: Optionally, the content owner can also be notified 207, for example, by an email; alternatively, the content owner can be notified in a batch process, either periodically (e.g., once daily, weekly, monthly), or after a preset number of matching fingerprints (e.g., each 100 matches), or the content owner can be given access to the claim database 134 by which they can inspect and determine which content has been identified for claims.  See also ¶ 29: An email is automatically generated and sent 204 to the uploading user, identifying the uploaded file, the identified audio content (e.g., song name, artist, date, publisher, etc.) and informing the user that the uploaded content has been found to match a known work of licensed content, and that it infringes the content owner's copyright in such content.  See also ¶ 23: geo-restrictions that can be used for data collection or content blocking on a geographic basis.)
selectively initiating, by the computing system, one dispute type of a plurality of dispute types between the first user and the first content owner based on whether the first user is a known content publisher that is a content producer for which content ownership information is maintained by the content provider, the plurality of dispute types including a [[content ownership dispute type]] and an unauthorized user dispute type, wherein the selectively initiating comprises: (see Chastagnol at ¶ 27: For the purposes of this explanation, FIG. 2 begins in response to the positive identification of either a file signature or the audio fingerprint. Having identified the licensed content from the file signature or fingerprint, the rights management system 130 has information that identifies the owner of the content, and so retrieves 205 the owner's policy information for handling instances of unlicensed content. Generally, the policy will indicate whether to block the audio file from playback entirely, or allow a revenue share for the audio content.  See also ¶ 21: An uploaded content file is associated with the uploading user, and so the user's account record is updated in the user database 150 as needed.)
based on the determining that the first user is not the content owner, initiating, by the computing system, an unauthorized user dispute against the first user, [[wherein the unauthorized user dispute provides the first user an opportunity to explain why the first content item should not be affected by rights of the first content owner]]. (see Chastagnol at ¶ 29: The user is given a period of time (e.g., 15 days or even 0 days) by which to take action to correct the problem.)
However, Chastagnol fails to disclose, but LaRosa, an analogous art of content ownership management, discloses:
the plurality of dispute types including a content ownership dispute type (see LaRosa at ¶ 93: Now referring to FIG. 10B, the decision engine 209 receives the final merge result from the merge module 207 and determines 1018 whether an ownership conflict occurs in the final merge result. If the total percentage of ownership for a related granular right of an asset in a jurisdiction region exceeds 100%, the decision engine 209 determines an ownership conflict occurs and the method 1000 moves to step 1020.)
initiating, by the computing system, a content ownership dispute between the first user and the first content owner to update the first or second content ownership information for the geographic region as maintained by the content provider, (see LaRosa at ¶ 87: The next step is to prioritize the ownership information included in the preliminary merge result by (1) comparing the ownership information for each purported owner to determine if there is a disagreement and (2) for each identified disagreement, deleting the ownership information that is from the less reliable source based on the merging rules. This process forms the final merged result.)
determining, by the computing system, that the first user is not a content owner of the first content item [[based on failure of the first user to respond to the electronic notification;]] and (see LaRosa at ¶ 76: The decision engine 209 generates a report and/or a table describing the real owner of the one or more granular rights for the asset. If an ownership conflict exists, the decision engine 209 determines whether the ownership conflict is resolvable.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chastagnol to determine the rightful owner of the matched content item using the techniques disclosed in LaRosa.  One of ordinary skill in the art would have been motivated to do so to ensure that the true owner sets restrictions on content use.
However, the combination of Chastagnol and LaRosa fails to disclose, but Content ID, an analogous art of online content copyright resolution, discloses:
wherein the unauthorized user dispute provides the first user an opportunity to explain why the first content item should not be affected by rights of the first content owner. (see Content ID at p. 4: But in other cases-where a video clip is used in a context that legally counts as "fair use" under copyright law, or if I write a parody version of a popular song and record my own version-an algorithm is bound to screw up from time to time, incorrectly flagging a video as a copyright violation. If that happens, the process that Cohen describes would let one file a dispute and suspend the copyright claim for up to 30 days, during which the person claiming ownership can respond. (If they don't, the claim expires and my video stays put.) If they do respond, they need to clarify their case for upholding the video claim (or taking down the video), which I can then appeal.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chastagnol so that a user accused of infringing copyright has the opportunity to contest the charge using the techniques disclosed in Content ID.  One of ordinary skill in the art would have been motivated to do so to hear from both sides, thus leading to a more equitable outcome.
However, the combination of Chastagnol, LaRosa, and Content ID fails to disclose that the first user is not a content owner based on a failure of the first user to respond to an electronic notification.  However, Galves, an analogous art of dispute resolution, discloses that a party to a dispute, such as a content ownership dispute, loses the case by not responding to a complaint (see Galves at ¶ 169: 23. “Default” is the failure of the defendant to defend against the complaint. It is a loss of the case by the defendant because the defendant forfeits, or fails-to show up and defend.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaRosa so that content ownership disputes are resolved based on a party not responding to a notification using the techniques disclosed in Galves.  One of ordinary skill in the art would have been motivated to do so to resolve content ownership disputes in a timely manner.

Per Claim 11: Claim 11 recites subject matter similar to that discussed above in connection with claim 1.  Claim 11 further recites, and Chastagnol further discloses:
A system comprising: at least one processor; and a memory storing instructions that, when executed by the at least one processor, cause the system to perform a method (see Chastagnol at ¶ 57: Such a computer program may be stored in a computer readable storage medium, such as, but is not limited to, any type of disk including floppy disks, optical disks, CD-ROMs, magnetic-optical disks, read-only memories (ROMs), random access memories (RAMs), EPROMs, EEPROMs, magnetic or optical cards, application specific integrated circuits (ASICs), or any type of media suitable for storing electronic instructions, and each coupled to a computer system bus.)

Per Claim 16: Claim 16 recites subject matter similar to that discussed above in connection with claim 1.  Claim 16 further recites, and Chastagnol further discloses:
A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform a method (see Chastagnol at ¶ 57: Such a computer program may be stored in a computer readable storage medium, such as, but is not limited to, any type of disk including floppy disks, optical disks, CD-ROMs, magnetic-optical disks, read-only memories (ROMs), random access memories (RAMs), EPROMs, EEPROMs, magnetic or optical cards, application specific integrated circuits (ASICs), or any type of media suitable for storing electronic instructions, and each coupled to a computer system bus.)

Per Claims 4, 14, and 19: The combination of Chastagnol, LaRosa, Content ID, and Galves discloses the subject matter of claims 1, 11, and 16, from which claims 4, 14, and 19 depend, respectively.  However, Chastagnol fails to disclose, but LaRosa discloses:
updating the first content ownership information for the first reference content item based on a determination that the first user is not a content owner of the first content item. (see LaRosa at ¶ 76: For example, the decision engine 209 determines a real owner of a granular right for an asset based at least in part on the final merge result. An example of this is described below with reference to FIG. 8. The decision engine 209 generates a report and/or a table describing the real owner of the one or more granular rights for the asset. If an ownership conflict exists, the decision engine 209 determines whether the ownership conflict is resolvable. An ownership conflict is an inconsistency that occurs when a total percentage of ownership claimed for a granular right in a jurisdiction exceeds 100%. For example, an ownership conflict occurs when an owner A 180 claims 50% of distribution right of an asset in Germany while an owner B 184 claims 60% of distribution right of the same asset in Germany (the total percentage of distribution right of the asset claimed in Germany exceeds 100% because the sum of 50% and 60% is 110%). The decision engine 209 is communicatively coupled to the bus 220 via a signal line 228. In one embodiment, the decision engine 209 receives a merge result from the merge module 207, generates a report (and/or table) describing the real owner for one or more granular rights and provides the report (and/or a table) to the payment module 211 via the bus 220. In one embodiment, the report (and/or the table) includes ownership data such as the name of the real owner, the rights owned by that owner, the percentage owned and administrative data such as a name of an administrator and a policy to be applied.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chastagnol to update ownership information using the techniques disclosed in LaRosa.  One of ordinary skill in the art would have been motivated to do so to maintain up-to-date ownership records so that the true owner sets restrictions for their content items.

Per Claims 24, 27, and 30: The combination of Chastagnol, LaRosa, Content ID, and Galves discloses the subject matter of claims 1, 11, and 16, from which claims 24, 27, and 30 depend, respectively.  Chastagnol further discloses:
wherein the content producer is at least one of a musical artist, song writer, song composer, entertainment producer, entertainment writer, recording studio, or production studio. (see Chastagnol at ¶ 21: Users of the clients 170 and browser 171 can upload content (which can include, for example, video, audio, or a combination of video and audio) to site 100 via network 180.)

Per Claims 25, 28, and 31: The combination of Chastagnol, LaRosa, Content ID, and Galves discloses the subject matter of claims 1, 11, and 16, from which claims 25, 28, and 31 depend, respectively.  However, the combination of Chastagnol and LaRosa fails to disclose, but Content ID discloses:
wherein the determining that the first content item matches to the threshold degree the first reference content item comprises determining only that a video portion of the first content item matches to the threshold degree a video portion of the first reference content item. (see Content ID at p. 3: In the case of video, for instance, the clip is sliced into thousands of frames, and each one is automatically checked against the fingerprinted files in the reference library.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chastagnol so that only video fingerprints are compared as disclosed in Content ID.  One of ordinary skill in the art would have been motivated to do so to reduce the amount of computer processing required to determine whether an uploaded video infringes a copyright.


Claims 2, 9-10, 12, 17, 26, 29, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chastagnol, LaRosa, and Galves as applied to claims 1, 11, and 16 above, and further in view of U.S. Patent Pub. No. 2010/0287201 to Damstra et al.
Per Claims 2, 12, and 17: The combination of Chastagnol, LaRosa, Content ID, and Galves discloses the subject matter of claims 1, 11, and 16, from which claims 2, 12, and 17 depend, respectively.  However, the combination of Chastagnol, LaRosa, Content ID, and Galves fails to disclose, but Damstra, an analogous art of identifying digital content, discloses:
wherein the known content publisher is in a subset of users, wherein content ownership information including scope of rights owned by the subset of users for geographic regions is maintained for users that are in the subset, and wherein content ownership information that includes scope of rights owned associated with the geographic regions is not maintained for users that are not in the subset. (see Damstra at ¶ 64: The content largely originates from two sources: individual authors that record e.g. their holiday video and commercial videos, e.g. an episode of a TV series or a Hollywood movie.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chastagnol to only store information for known content publishers as disclosed in Damstra.  One of ordinary skill in the art would have been motivated to do so to reduce the amount of storage necessary for content item ownership data, thus making the system more efficient.

Per Claim 9: The combination of Chastagnol, LaRosa, Content ID, and Galves discloses the subject matter of claim 1, from which claim 9 depends.  However, the combination of Chastagnol, LaRosa, Content ID, and Galves fails to disclose, but Damstra discloses:
determining that the first content item matches a second reference content item for which third content ownership information is available, the third content ownership information indicating that the second reference content item is associated with a second content owner. (see Damstra at ¶ 72: Continuing now with FIG. 6, the author of the edited content 602 desires to share its co-created work, i.e. the edited content, with others via the server 200 and uploads Cnew 602 and the log f 616 to the server 200. The server 200 retrieves the content 610 that was used by matching F(C1) and F(C2) 615 against the fingerprint database stored at the second memory 402. The Content Retrieval functions 610 returns content C1 611 from DS. Next, the server 200 parses log f. It selects section (x′1,y′1) with dimensions (w′1,h′1) from Cnew 602 and calculates fingerprint F[Cnew(x′1,y′1,w′1,h′1)] 612. In parallel, the server 200 selects section (x1,y1) with dimensions (w1,h1) from C1 and calculates fingerprint F[C1(x1,y1,w1,h1)] 613. Next, the server 200 matches these two fingerprints. If they match, a part of Cnew 602 has been accounted for. In this way, the content identification is performed for all parts of Cnew 602. Having identified all parts, the status of these parts is determined (e.g. status as ‘blacklisted’, by retrieving the license associated to the content etc.). Depending on the status information, it is decided whether to publish Cnew or not.  See also Damstra at ¶ 55: Another embodiment of step (S3) includes further the step of calculating a similarity measure between said fingerprints and declaring a match if the similarity is above a pre-determined threshold. As an example, if the similarity threshold is 90% and the result of comparing the fingerprints to the fingerprints of registered matches 95%, a match is declared.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chastagnol such that it would check for infringement against all possible reference content items as disclosed in Damstra.  One of ordinary skill in the art would have been motivated to do so to protect owners’ intellectual property assets from infringement.

Per Claim 10: The combination of Chastagnol, LaRosa, Content ID, Galves, and Damstra discloses the subject matter of claim 9, from which claim 10 depends.  However, Chastagnol fails to disclose, but LaRosa discloses:
initiating a content ownership dispute between the first user and the second content owner. (see LaRosa at ¶ 87: The next step is to prioritize the ownership information included in the preliminary merge result by (1) comparing the ownership information for each purported owner to determine if there is a disagreement and (2) for each identified disagreement, deleting the ownership information that is from the less reliable source based on the merging rules. This process forms the final merged result.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chastagnol to also initiate a content ownership dispute as disclosed in LaRosa.  One of ordinary skill in the art would have been motivated to do so to ensure that only the correct content owners can set restrictions on content.

Per Claims 26, 29, and 32: The combination of Chastagnol, LaRosa, Content ID, and Galves discloses the subject matter of claims 25, 28, and 31, from which claims 26, 29, and 32 depend, respectively.  Chastagnol further discloses:
wherein a [[second]] unauthorized user dispute is initiated between the first user and a [[second]] content owner based on an audio portion of the first content item matching to the threshold degree an audio portion of the first reference content item. (see Chastagnol at ¶ 29: The user is given a period of time (e.g., 15 days or even 0 days) by which to take action to correct the problem.)
While Chastagnol fails to disclose initiating a second dispute with a second content owner, Damstra discloses that multiple pieces of content owned by different parties may be integrated into a single content item (see Damstra at ¶ 63: As an example, the edited content is Cnew consisting of two elementary content portions, C1 and C2.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chastagnol so that an unauthorized user dispute is initiated for each instance of copyright infringement detected in a given content item, even when the content item has content from multiple owners as disclosed in Damstra.  One of ordinary skill in the art would have been motivated to do so to provide remedies to each content owner, regardless of how many content owners had their rights infringed in a given content item.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2011/0196723 discloses a three-dimensional virtual world is provided and includes an avatar representing an accusing party in an infringement case over one or more three-dimensional game objects, an avatar representing an accused party in the infringement case, a virtual space arena containing the objects in dispute, a jury box containing avatars representing a jury assembled to preside over the infringement case, and an avatar representing a judge for instructing the jury and for rendering a judgment in the case based on jury input. The jury observes the objects and object functionalities through demonstration of the objects in the virtual arena and supplies an opinion relative to the likeness of the objects to one another according to instruction given by the judge and wherein the judge renders a verdict based on statistical analysis of the opinions collected from the jury.
U.S. Patent Pub. No. 2008/0155701 discloses systems and methods have been developed for detecting the use of rights in media, for example, where the use is based on a content file's presentation on a network. Systems and methods have been developed for determining likely rights owners for content files. Systems and methods may detect and report such use to a purported owner of the rights. Systems and methods have also been developed for offering these rights owners structured, up-to-date online reviewing of the content files, takedown options with respect to the content files, and options to claim revenue generation related to the content files. These systems and methods may control the use of the content file on a network through charging royalties, distributing advertising revenues associated with the content file to the owner, attributing the content file to the owner, restricting access to the content file, using legal action, or through other techniques.
U.S. Patent Pub. No. 2011/0213720 discloses rights are managed for content at a content server. The content server receives an asset representing intellectual property (IP) and a rights designation for the asset. The rights designation defines rules for usage of the IP represented by the asset. The asset and rights designation are received from an administrator of the asset. The content server receives content from content providers. The content includes one or more pieces of IP. The content server uses the asset to determine whether the received content is claimed by the administrator. If the content is claimed, rules in the rights designation for the asset are applied to the content.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B.K./Examiner, Art Unit 3685                                                                                                                                                                                                        

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685